Citation Nr: 0103085	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment under the provisions of the Home 
Improvement and Structural Alterations program (HISA), for 
the cost of a heat pump and air conditioning unit.


REPRESENTATION

Appellant represented by:	Michael J. Nardotti, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



REMAND

The veteran served on active duty from June 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran subsequently perfected an appeal of that 
decision.  In a decision dated in November 1998, the Board of 
Veterans' Appeals (Board) denied entitlement to payment under 
the provisions of the HISA program for the cost of a heat 
pump and air conditioning unit and denied entitlement to 
automobile adaptive equipment.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2000 order, in response 
to a Joint Motion to Remand filed by the Secretary and the 
appellant, the Court vacated the Board's November 1998 
decision with regard to the denial of payment under the HISA 
program for a heat pump and air conditioning unit, and 
remanded this claim to the Board for further adjudication.  
This remand is rendered pursuant to the Order and the 
instructions contained in the Joint Motion to Remand.  The 
Court Order also stayed the appeal proceedings with regard to 
the veteran's claim of entitlement to automobile adaptive 
equipment.

The HISA program provides for payment to be made for 
structural alterations and improvements on a disabled 
veteran's home and for therapeutic and rehabilitative devices 
for the disabled veteran, if the improvements and devices 
meet the criteria in the statute.  Under the provisions of 
the statute, the Secretary may furnish such home health 
services as deemed necessary or appropriate for the effective 
and economical treatment of the veteran's disability.  
38 U.S.C.A. § 1717(a)(1) (West 1991 and Supp. 2000).  The 
statute also provides that, "[i]mprovements and structural 
alterations may be furnished as part of such home health 
services only as necessary to assure the continuation of 
treatment for the veteran's disability or to provide access 
to the home or to essential lavatory and sanitary 
facilities."  38 U.S.C.A. § 1717(a)(2)  (West 1991 and Supp. 
2000).  

Under 38 U.S.C.A. § 1717, section (b) provides that, "[t]he 
Secretary may furnish an invalid lift, or any type of 
therapeutic or rehabilitative device, as well as other 
medical equipment and supplies (excluding medicines), if 
medically indicated, . . ."  38 U.S.C.A. § 1717(b) (West 
1991).  This provision has been held to require that in order 
to be provided by the VA, the equipment in question should be 
found to be of "medical necessity" for the veteran's 
disability and not just for his comfort and convenience.  VA 
O.G.C. Prec. 8-98 (June 11, 1998).

A May 1996 statement by the veteran's attending VA physician 
states that as a result of his spinal cord injury, "[the 
veteran] cannot control his body heat or temperature like a 
normal person (becomes hot easily and perspires 
excessively)."  The examiner goes on to note that for this 
reason the veteran is applying for a grant to fix his air 
conditioning, and that his condition is permanent.  Because 
this statement may suggest that a heat pump and air 
conditioning unit are "medically indicated."  In compliance 
with the instructions in the Joint Motion to Remand, the 
Board finds that clarification of the veteran's condition and 
whether a heat pump and air conditioning unit are "medically 
indicated" is required.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA examination of his paraplegia.  
The examiner should be asked to determine 
if a heat pump and air conditioning unit 
are "medically indicated" by his 
paraplegia and if the heat pump and air 
conditioning unit are a "medical 
necessity" for the veteran's disability.  
The examiner should address the May 1996 
statement by a VA physician indicating 
that the veteran's condition results in 
poor body heat and temperature control.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2000). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




